GIBSON, District Judge.
The bankrupt, whose petition was filed, was in possession of some forty used automobiles. These had been taken in part payment upon the sales of new automobiles, the titles to which had been in the First National Bank of McKeesport and had been duly recorded. When the sale of a new automobile was made through the bankrupt, the purchaser assigned his title in blank, and his assignment was delivered to the First National Bank of McKeesport. Unfortunately the Bank failed to record the transfer, except upon its own books, or otherwise to give notice to creditors. The Trustee in Bankruptcy claimed the automobiles under Pennsylvania law and the provisions of the Bankruptcy Act which gives him the title of a judgment creditor enforcing his lien. The Referee in Bankruptcy sustained the claim of the Trustee and his order has been certified to this court for review.
The Referee has discussed the matters in issue at some length, and the court, agreeing with his judgment, does not feel further discussion is necessary.
And now, upon consideration thereof, the petition of the First National Bank of McKeesport for review of the judgment of the Referee in Bankruptcy, dated January 11, 1943 (by which he held that the Trustee in Bankruptcy should not be required to pay over to petitioner the sum of $8,360.35, the proceeds of the sale of certain automobiles), is hereby dismissed, and said finding of the Referee is hereby sustained.